DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The gap communicating to the internal compartment is new matter. Nowhere in applicant’s specification does this limitation exist, and Figs. 1-9 show a seam that would appear to close communication to the internal compartment of the bag. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the gap communicating with the interior of the bag must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Araiza (US 2011/0026856) in further view of Verdekal (US 2015/0239617) and Grossman (US 2014/0205210).

Verdekal, which is drawn to a bag, discloses a bag made of a cotton gauze material. See cl. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the body of Lopez-Araiza be made from cotton gauze, as disclosed by Verdekal, in order to lower adverse environmental impacts of disposable bags. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed grades, since it was known in the art that cheesecloth comes within the claimed grades. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed grades, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Lopez-Araiza does not disclose the edges as claimed. Grossman, which is drawn to a bag, discloses a first side and a second side each 10comprising edges coupled together at a bottom half of the body and separated at a top half of the body, defining a gap (at 133) defined by the bottom half and the top, wherein each gap communicates (insofar as claimed) the internal compartment with an outside of the body, wherein an 
Regarding claim 3, a first loop (13) coupled to a top corner of the body and a second loop coupled to an opposing top corner of 15the body. See Fig. 2.
Regarding claim 4, the top comprises a first edge and a second edge defining the opening therebetween, wherein the first edge and the second edge each comprise a plurality of openings (middle, left and right sides; or 16-18). See Figs. 1-2.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Lopez-Araiza and Verdekal as applied above in further view of Russel (US 2011/0155794).
Regarding claim 6, Lopez-Araiza does not disclose a wax. Russel, which is drawn to a bag, discloses using a wax coating disposed on an outer surface of the body. See ¶[0018]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to a wax on the bag of Lopez-Araiza, as disclosed by Russel, in order to better protect any items therein. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use wax in order to better protect items in the bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416. 
.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. Applicant argues the critical nature of having a claimed “gap” communicate to the interior of the bag. However, applicant is consigned to piecing together various parts of the specification in an attempt to describe what should be a simple limitation. Ultimately, there is no concise language that would lead to someone of ordinary skill in the art to believe that the “gap,” as described, communicates to the interior of the bag. Moreover, the figures appear to support the fact that the “gap” indeed does not communicate with the interior bag. Dashed seal lines extend from the top of the bag and from the sides of the bag indicating that a seal exists there. See Applicant’s, Fig. 1. At best, the specification and drawings describe a gap (5) that sits within the bag, similar to a gusset. Such an area would still allow for gripping by a user.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734